DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
 
Status of Claims
	Claims 1-2, 4-6, 8-18 are pending; of which, claims 9-18 are withdrawn from consideration.  Claims 3, 7 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (PGPUB 2001/0036275), and further in view of Spies et al (PGPUB 2008/0170693).

Regarding Claim 1:
Murakami teaches an apparatus for generating a key (abstract, generating a secret key of an entity using divided identification information; paragraph 23, key generating method at key generating agency (center)), comprising: 
at least one processor configured to implement (paragraph 1, cryptographic communication method and cryptographic communication system for carrying out information communication between entities through a ciphertext and to a memory product/data signal embodied in carrier wave for recording/transmitting an operation program for the above secret key generating method): 
a converter configured to convert an ID into a first bit string (paragraph 17, public ID vector of an entity is converted into L bits by a hash function); and 
a secret key generator configured to extract one or more secret parameter values corresponding to the first bit string from a candidate secret parameter set (paragraph 17-19, ID vector divided into J blocks, each block of size M, to create J “ID division vectors”; the j-th center forms a symmetric matrix of which elements are random numbers; j-th center secretly delivers to each entity a row vector corresponding to the ID division vector from the symmetric matrix; the delivered parameter is called a secret vector; secret vector used to generate common key; paragraph 20, matrix Hj is secret matrix), wherein the candidate secret parameter set includes a plurality of candidate secret parameter values (paragraph 18, symmetric matrix Hj has matrix dimensions (2M X 2M); therefore, the matrix comprises a plurality of row values which function as parameters), and generate a secret key corresponding to the ID using the one or more extracted secret parameter values (paragraph 19, secret vector obtained by extracting row from symmetric matrix Hj and delivered to each entity); and
a key information provider configured to transmit the secret key (paragraph 19, secret vector obtained by extracting row from symmetric matrix Hj and delivered to each entity) and a candidate public parameter set to the key requesting apparatus (paragraph 39, entity memory stores secret keys sent from respective J centers (i.e. “key information provider”); entity selects components from secret keys to generate common key Kab),
wherein each of the plurality of candidate secret parameter values corresponds to one bit string among 2n different bit strings, each of length n bits, and an order of a block including the one bit string within a plurality of blocks divided from the converted first bit string (paragraph 17-19, ID vector divided into J blocks, each block of size M, to create J “ID division vectors”; symmetric matrix Hj has matrix dimensions (2M X 2M), i.e. rows/columns comprise “2n different bit strings, each of length n bits”, where n=M; therefore, the matrix comprises a plurality of row values which function as parameters; J blocks divided from converted first bit string; order corresponds to ID division vectors, i.e. “converted first bit string”),
wherein the secret key generator extracts, from the candidate secret parameter set, each of the one or more secret parameter values corresponding to a bit string included in each of the blocks and corresponding to an order of each of the blocks (paragraph 17-19, ID vector divided into J blocks, each block of size M, to create J “ID division vectors”; the j-th center forms a symmetric matrix of which elements are random numbers; j-th center secretly delivers to each entity a row vector corresponding to the ID division vector from the symmetric matrix; row vectors correspond to ID division vector of entity; j-th center secretly delivers to each entity a row vector corresponding to the ID division vector from the symmetric matrix), and
wherein the candidate public parameter set includes a plurality of candidate public parameter values which are generated based on the plurality of candidate secret parameter values (paragraph 19, secret vector(s) obtained by extracting row from symmetric matrix Hj and delivered to each entity).
Murakami does not explicitly teach a receiver configured to receive a key generation request including the identity (ID) from a key requesting apparatus.
However, Spies teaches the concept of a receiver configured to receive a key generation request including an identity (ID) from a key requesting apparatus (abstract, key requests in a data processing system may include identifiers such as user names, policy names, and application names; when a key request is authorized, the key server may generate a key by applying a one-way function to a root secret and the identifier; paragraph 34, computing equipment supports applications; paragraph 41, application requests key from key server; key server satisfies key request by providing requested key to application over secure path in network; paragraph 113-114, parameter IDEN provided to key server as part of key request, and comprises information such as user identity; key server computes key K using one-way function over root secret and IDEN).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the ID-based key-generation request teachings of Spies with the ID-based secret-parameter-selection-matrix key generation teachings of Murakami.  Murakami teaches a system which uses an identifier to generate a key, but does not explicitly disclose how the identifier is stored, transmitted, or received by the relying parties.  A person of ordinary skill in the art needing to implement an identity-based key generation system such as the one presented by Murakami would require some method of obtaining or distributing the identifier used in said system.  Spies presents such a system, which would enable a key generator to obtain the identifier as part of a key generation request from an end user device, as well as further enabling said end user to maintain control over the identifier and timing of the request, so as to obtain the generated key when necessary.

Regarding Claim 2:
Murakami in view of Spies teaches the apparatus of claim 1.  In addition, Murakami teaches wherein the secret key generator is further configured to divide the first bit string into the plurality of blocks in units of n bits (paragraph 17-19, ID vector divided into J blocks, each block of size M (i.e. “n bits”), to create J “ID division vectors”; the j-th center forms a symmetric matrix of which elements are random numbers; j-th center secretly delivers to each entity a row vector corresponding to the ID division vector from the symmetric matrix).

Regarding Claim 4:
Murakami in view of Spies teaches the apparatus of claim 1.  In addition, Murakami teaches wherein the secret key generator is further configured to generate the secret key corresponding to the ID from the extracted one or more secret parameter values using a one-way function (paragraph 48-50, equation (6) and (7), secret key vector generated using hash function fj(.)).

Regarding Claims 5-6, 8:
These are the method claims corresponding to the apparatus of claims 1-2, 4, respectively, and are therefore rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.

Regarding the rejection of claims under 35 USC 103:
	Applicant’s arguments: Murakami discloses that "An ID vector which is identification information showing name, address, or the like, of each entity is assumed to be an L dimensional binary vector and the ID vector is divided into J blocks for each block size M. For example, the ID vector of the entity A (vector IA) is divided as in the following (1). Each vector IAj (1, 2, ..., J), which is the divided identification information, is called an ID division vector. Here, a public ID vector of each entity is converted into L (MJ) bits by the hash function." Murakami [0017](emphasis added). "The j-th center forms a symmetric matrix Hj (2M X 2M) of which elements are random numbers. Here, the size of the common key is assumed to be S so as to achieve the following (2) to (4). "Murakami [0018](emphasis added). "In addition, the i-th center secretly delivers to each entity a row vector corresponding to its ID division vector from the symmetric matrix Hj. That is to say, the vector SAjHj vector IAj is delivered to the entity A. This Hj vector IAj represents a vector obtained by extracting one row which corresponds to the vector IAj from the symmetric matrix Hj. The parameter delivered to each entity is called a secret vector." Murakami [0019](emphasis added).
However, according to the secret key generation method of the present application for an ID vector of an L bit stream that can be divided into J blocks having a size of M, the candidate secret parameter set consists of a plurality of candidate secret parameter values of 2MxJ instead of 2Mx2M. Murakami does not specifically disclose the feature of "the candidate secret parameter set." 
Therefore, the operation of generating the secret key vector based on Murakami's symmetric matrix Hj (2M * 2M) is different from the operation of "extract one or more secret parameter values from the candidate secret parameter set" and "generate a secret key corresponding to the ID using the extracted one or more secret parameter values" of claim 1.

Examiner’s response: Applicant appears to argue that Murakami teaches that the parameter set consists of “2Mx2M” candidate secret parameter values (Examiner assumes that Applicant meant 2M X 2M, as per Murakami), and that this does not correspond to “2MxJ” (i.e. 2MxJ) candidate secret parameter values as per the claim.  However, Examiner notes that the value of J in this argument is not defined, nor is it claimed how many blocks the candidate secret parameter set consists of.  Therefore, 2M X 2M corresponds to 2MxJ, where J=2M.  Therefore, Murakami can be seen as teaching “the candidate secret parameter set” as argued by Applicant, above.  Furthermore, Murakami teaches steps to "extract one or more secret parameter values from the candidate secret parameter set" (i.e. select a row vector of the symmetric matrix H-j, Murakami paragraph 19) and "generate a secret key corresponding to the ID using the extracted one or more secret parameter values" (i.e. row vector delivered to entity and used to generate common key; parameter called “secret vector”, Murakami paragraph 19, 39), as per claim 1.

Applicant’s arguments: Also, Murakami fails to disclose the effect of cryptographic safety and computational complexity due to the candidate secret parameter set.

Examiner’s response: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the effect of cryptographic safety and computational complexity due to the candidate secret parameter set) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the subject matter argued above, i.e. “the effect of cryptographic safety and computational complexity due to the candidate secret parameter set” can be seen as an intended result, and thus would not be given patentable weight.
Finally, Murakami does disclose “the effect of cryptographic safety and computational complexity due to the candidate secret parameter set”, e.g. paragraph 6-7 (“a cryptosystem has been proposed”, “thus securing safe communications between any given entities”) and paragraph 85 (“therefore, it becomes resistant to a collusion attack and the collusion threshold value can be made higher”).

Applicant’s summary comprises the mere assertion that Murakami fails to disclose the elements of claim 1.  However, as shown above, Murakami does teach these argued elements, as added by amendment.
	Applicant’s arguments with regard to independent claim 5 are similar to those regarding claim 1 and are therefore responded to in a similar way.
	Applicant further argues that the dependent claims are allowable due to depending on an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491